986 F.2d 1413
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald E. JARMUTH, Plaintiff-Appellee,v.Oxana TURETSKY, Defendant-Appellant.Ronald E. JARMUTH, Plaintiff-Appellant,v.Oxans TURETSKY, Defendant-Appellee.
Nos. 92-2193, 92-2218.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 7, 1992Decided:  February 12, 1993

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-92-1479-HM)
Ronald E. Jarmuth, Appellant Pro Se.  Oxana Turetsky, Appellee.
D.Md.
DISMISSED.
Before WIDENER and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Both Ronald E. Jarmuth and Oxana Turetsky appeal from the district court's order dismissing Jarmuth's 28 U.S.C.s 1442(a)(1) (1988) petition for removal and remanding the case to the Prince George's County Circuit Court.


2
Where, as in this case, the district court dismisses a removal petition and remands a case under 28 U.S.C. § 1447(c) (1988) for lack of subject matter jurisdiction, appellate review of both the dismissal and the remand is barred by 28 U.S.C. § 1447(d),"whether erroneous or not and whether review is sought by appeal or by extraordinary writ."   Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 343 (1976) (emphasis added);   see also Kolibash v. Committee on Legal Ethics of W. Va.  Bar, 872 F.2d 571, 573 (4th Cir. 1989).


3
Accordingly, we dismiss these appeals for lack of appellate jurisdiction.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We also dismiss Jarmuth's "Motion to Strike Defendant's Notice of Appeal," "Motion for an Order Regarding Service," "Motion to Strike Appellant's Brief (Turetsky) and to Dismiss for Failure to Conform to Order of the Court," "Emergency Motion to Enjoin the State Court from Taking Dispositive Action and from Preventing Plaintiff from Preserving Evidence," "Amendment to His Emergency Motion to Enjoin the State Court from Taking Dispositive Action," and "Motion to Strike Appellant's Late 'Reply Brief' " for lack of jurisdiction